Citation Nr: 1754785	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-39 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to service in Southwest Asia. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to service in Southwest Asia.

3.  Entitlement to service connection for joint pain, right upper extremity, to include as due to service in Southwest Asia.

4.  Entitlement to service connection for joint pain, left upper extremity, to include as due to service in Southwest Asia.

5.  Entitlement to service connection for joint pain, right lower extremity, to include as due to service in Southwest Asia.

6.  Entitlement to service connection for joint pain, left lower extremity, to include as due to service in Southwest Asia.


7.  Entitlement to service connection for a sleep disorder, to include as due to service in Southwest Asia.

8.  Entitlement to service connection for hair loss, to include as due to service in Southwest Asia.

9.  Entitlement to service connection for weight loss, to include as due to service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1987 to November 1991, to include service in Southwest Asia. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently returned to the VA RO in Roanoke, Virginia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The Board notes that the issue of entitlement to nonservice-connected pension is currently in perfected appellate status.  However, the Board defers adjudication of that issue until the Agency of Original Jurisdiction (AOJ) properly certifies it to the Board. 

The issues of entitlement to service connection for chronic fatigue syndrome, joint pain in bilateral upper and lower extremities, a sleep disorder, hair loss, and weight loss are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in Southwest Asia.

2.  The Veteran has PTSD that is etiologically related to traumatic events experienced while in active service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has PTSD as a result of his active service.  Specifically, the Veteran asserts that he developed PTSD as a result of his service in support of combat operations in Southwest Asia.  

A review of the Veteran's service personnel records (SPRs) indicates that he served in Iraq during Desert Storm.  As the Veteran had service in support of combat operations in Southwest Asia, the Board concedes the Veteran's stressors with regard to fear of hostile military or terrorist activity while serving in Southwest Asia.  

A review of the post-service medical evidence of record shows that the Veteran had been receiving mental health treatment consistently since approximately June 2010.  At that time, the Veteran reported various PTSD stressors, to include seeing a friend pass away in front of him after being involved in an explosion and being lost in the desert with his commanding officer.  The Veteran also reported witnessing atrocities in Iraq which he preferred not to discuss.  He also reported that he was in an area that was regularly under attack while he served there.  Based on the history provided by the Veteran and a mental status examination, the attending VA psychiatrist noted that a diagnosis of PTSD was suggested in August 2010. 

In December 2010, the Veteran was afforded a VA examination.  At that time, the Veteran again reported the stressors discussed above.  Based on the history provided by the Veteran and a mental status examination, the examiner diagnosed adjustment disorder with anxiety and alcohol dependence.  The examiner noted that the Veteran's symptoms were not of sufficient intensity or range to warrant a PTSD diagnosis.

In August 2013, the Veteran was afforded another VA examination.  Based on a review of the file and a mental status examination, the examiner diagnosed PTSD and opined that it was related to the Veteran's service.  The examiner further stated that the Veteran's symptoms had been in existence since the Veterans' separation from service. 

In March 2016, the Veteran was afforded another VA examination.  At that time, the Veteran again discussed his experiences during active service as stressors for PTSD.  Based on the history provided and a mental status examination, the examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner stated that the Veteran had only unspecified insomnia.  Additionally, the examiner stated that the Veteran was previously diagnosed with PTSD and completed a PTSD treatment group in 2011, but that he had not received treatment since that time.  The examiner further noted that the Veteran had nightmares and flashbacks.  

The Board finds that the March 2016 VA examination and opinion report is inadequate for adjudication purposes.  In this regard, the examiner, while acknowledging a prior PTSD diagnosis, seemingly did not take the diagnosis into account when rendering an opinion.  Further, many PTSD symptoms were reported by the Veteran which were also not considered in rendering a diagnosis.  Due to the inconsistencies noted, the Board finds that the opinion is not sufficient upon which to base a denial of entitlement to service connection for PTSD.  

In sum, the Board has conceded the fact that the Veteran experienced traumatic events in service that are considered stressors for PTSD.  Two VA Medical Center mental health professionals have reported that the Veteran met the criteria for a diagnosis of PTSD.  While there are two opinions of record which did not diagnose the Veteran with PTSD, the Board finds them inadequate as they did not consider the Veteran's lay statements and symptoms.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and so, entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is granted. 



REMAND

The Board finds that additional evidence is required before the Veteran's remaining claims are decided. 

The Veteran has reported that he has joint pain in his bilateral upper and lower extremities.  A review of the Veteran's STRs shows that he did in fact complain of, and was treated for, joint pain including in his hips during active service.  The Veteran has asserted that those disabilities are a result of his service in Southwest Asia.  In light of the documentations of treatment in service, his service in Southwest Asia and his reports of joint pain since service, the Board finds that he should be afforded a VA examination to determine the nature and etiology of his joint pain.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran has asserted that he has had hair loss, weight loss, fatigue, and a sleep disorder since his separation from active service, and that they are related to his service in Southwest Asia.  Given the Veteran's assertions of these symptoms since separation from active service and his service in Southwest Asia, the Board finds that he should be afforded VA examinations to determine the nature and etiology of his disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private medical records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA Gulf War examination(s) by an examiner(s) with sufficient expertise to determine the nature and etiology of any joint pain, fatigue, sleep disorder, hair loss, and/or weight loss.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner(s) should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently present joint pain, fatigue, sleep disorder, hair loss, and/or weight loss is etiologically related to the Veteran's active service, to specifically include undiagnosed illness or chronic multisymptom illness related to his service in Southwest Asia.  In forming the opinion, the examiner(s) should consider the Veteran's reports of symptomatology since service.  

A rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report(s) and medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for a response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


